

117 HRES 37 IH: Impeaching Donald John Trump, President of the United States, for high crimes and misdemeanors.
U.S. House of Representatives
2021-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 37IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2021Mr. Green of Texas submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONImpeaching Donald John Trump, President of the United States, for high crimes and misdemeanors.That Donald John Trump, President of the United States is impeached for high crimes and misdemeanors, and that the following articles of impeachment be exhibited to the Senate:Articles of Impeachment exhibited by the House of Representatives of the United States, in the name of itself and of the people of the United States, against Donald John Trump, President of the United States, in maintenance and support of its impeachment against him for high crimes and misdemeanors.Article I: Weaponization of hateIn his conduct while President of the United States, unmindful of the high duties of his high office and the dignity and proprieties thereof, and of the harmony and courtesies necessary for stability within the society of the United States, Donald John Trump—in violation of his constitutional oath faithfully to execute the office of President of the United States and, to the best of his ability, preserve, protect and defend the Constitution of the United States, and, in violation of his constitutional duty to take care that the laws be faithfully executed—has harmed the society of the United States, brought shame and dishonor to the office of the President of the United States, sowing discord among the people of the United States by weaponizing hate for political gain.On December 19, 2020, President Donald John Trump tweeted, promoting a protest in Washington, DC, to be held in the weeks to come: Big protest in D.C. on January 6th. Be there, will be wild!.On January 6, 2021, in a speech at the National Mall, President Donald John Trump weaponized the hate that resulted in violence, the deaths of multiple people, an assault on democracy, and an insurrection against the Capitol of the United States of America, by inciting a mob, infected with white supremacists, carrying a rebel flag, erecting a gallows structure with a noose, wearing shirts with hateful messages, such as Camp Auschwitz: Work Brings Freedom and MAGA Civil War January 6, 2021. He told them:All of us here today do not want to see our election victory stolen by a bold and radical left Democrats, which is what they are doing, and stolen by the fake news media. That is what they have done and what they are doing. We will never give up. We will never concede. It doesn't happen. You don't concede when there's theft involved..The President further emboldened them, saying: … you'll never take back our country with weakness. You have to show strength and you have to be strong..After his National Mall speech, a mob of his supporters proceeded to the Capitol complex, breaching its security for approximately six hours. They—without wearing face coverings—broke windows and spread blood and fecal matter in the hallways.As further evidence of President Donald John Trump's complicity, when things became unmanageable, he said, in a video posted to Twitter: These are the things and events that happen when a sacred landslide election victory is so unceremoniously and viciously stripped away from great patriots who have been badly and unfairly treated for so long..The President finally told the insurrectionists to go home, saying: So go home, we love you, you're very special, you've seen what happens, you've seen the way others are treated that are so bad and so evil. I know how you feel but go home and go home in peace..In all of this, the aforementioned Donald John Trump has weaponized hate, by his statements, unmindful of the high duties of his high office and the dignities and proprieties thereof and of the harmony, respect, and courtesies necessary for stability within the society of the United States, has undermined the integrity of his high office, has sown discord among the people of the United States, has brought disrepute, contempt, ridicule and disgrace on the Presidency, has acted in a manner subversive to the rule of law and justice resulting in lives lost, and has betrayed his trust as President to the manifest injury of the people of the United States.Wherefore, to prevent additional harm to society, Donald John Trump by such conduct warrants immediate impeachment, trial, and removal from office and disqualification to hold and enjoy any office of honor, trust or profit under the United States.